DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed January 23, 2020. As directed by the amendment, claims 1-13 and 15 have been amended and claim 14 has been cancelled. 
Claims 1-13 and 15 are presently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vemulapati et al.,WO 2015174999 A1 hereinafter "Vemulapati”.
Examiner Note: the recitation “skin-mountable” in the preamble is directed to intended use and/or functional language of a mountable device on a skin. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399,181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 VSPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576,152 VSPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937,136 VSPQ 458 (CCPA 1963).
The recitation “for adhering … to a skin region” is functional language of the claimed device. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not 
Regarding claim 1,  Vemulapati discuses  a mountable device (device 12 is mountable to substrate 30 via adhesive 56 - see illustration below with added annotations for clarity) comprising: a surface (surface of device  12 surface) comprising: an adhesive layer (56) ;and a removable non-adhesive cover layer (50) shaped as a loop (see Figs. 5-6) having a first loop portion (60) covering the entire adhesive layer and a second loop portion (between 58 and 62) connected to the first loop portion by a loop return (62) and returning over the first loop portion, the second loop portion containing a pull tab (58) opposing said loop return and extending beyond said surface.

    PNG
    media_image1.png
    548
    1259
    media_image1.png
    Greyscale


Regarding claims 2 and 4, Vemulapati the invention of claim 1 further comprising at least one adhesive region (54) between the first loop portion and second loop portion ([0031] and Fig. 5-6) [claim 2] that breaks when the cover layer is pulled ([0032] and illustration Fig. 6, pull down portion is attached to adhesive pad 54, this attachment breaks off during pulling s depicted in Fig. 7, hence a low-tack adhesive [claim 4]). 
Regarding claims 5 and 6, Vemulapati discloses portion of second loop that comes into contact with substrate 30 e.g., as depicted in Fig. 6, is capable of cleaning a surface of substrate 30 when pull tab 58 is pulled, due to friction between the two surfaces, hence a cleaning portion, a skin surface that is brought into contact with the second loop portion is capable of cleaning the skin surface via friction in the even the pull tab is pulled by abrasive action [claim 5], the cleaning portion noted in claim 5 above, is a form of material [claim 6] and comprises the second loop portion (between 58 and 62). 
Regarding claim 11, Vemulapati discloses wherein the adhesive layer comprises an adhesive tape ([0031] tape portion 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 -13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over George et al., US 20100022888 A1 hereinafter “George” in view of Vemulapati.
Regarding claim 1, George discloses a skin mountable device (transducer holder 20 and associated transducer – Figs. 2-5 [0069]) comprising a surface (surface of ring 28 – Fig 5) comprising an adhesive layer (38) for adhering the device to a skin region ([0075]) and a removeable non-adhesive cover (40) with tab to ease removal of the cover ([0075]). 
George fails to disclose the cover layer is shaped as a loop having a first loop portion covering the entire adhesive layer and a second loop portion connected to the first loop portion by a loop return and returning over the first loop portion, the second loop portion containing a pull tab opposing said loop return and extending beyond said surface. 

Regarding claims 12-13, the skin mountable device of George in view of Vemulapati is a wearable medical device or holder for an ultrasound transducer (transducer holder is capable of holding an ultrasound probe).
Regarding claim 15, George discloses a method of affixing a skin mountable device (transducer holder 20) to a skin region comprising: positioning the skin –mountable device on the skin region (inherent step [0078]), pulling a tab of a cover layer (40) to remove the cover layer from an adhesive layer ([0075], illustration Fig. 5), and pressing the skin-mounted device onto the skin region to adhere the skin mounted . 
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Vemulapati as applied to claim 2 above and further in view of Ding et al., US 20100098846 A1 hereinafter “Ding”.
Regarding claim 3, Vemulapati discloses the invention of claim 2 as discussed above, but fails to explicitly disclose that the adhesive region (54) comprises a plurality of dots. However, Ding teaches in [0029] that an adhesive layer may comprise adhesive dots with spacing depending on desired usage characteristics. Accordingly, Ding teaches that adhesive dots are used so that appropriate spacing can be placed between the dots, to allow for a desired characteristic. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the adhesive region 54 of Vemulapati with adhesive dots with appropriate spacing that will allow detachment or separation of the adhesive region 54 from portion of tab 58 and substrate 12 because a skilled artisan at the time of filing the invention would have been motivated to tailor the adhesive region so as to allow detachment when sufficient force is applied.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closes prior art fail to render obvious the skin mountable of claim 7, wherein . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793